Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, it is unclear how the driving transistor is to be excited to cause shift of the threshold voltage.  Also, it is unclear as to how the voltage output by each pixel driving circuit is used to determine whether the display substrate is normal or not.
The first issue can be resolved by appending, after “further shifted”, “wherein a data signal beyond the normal display range is used to drive the driving transistor.”  The second issue can be resolved by incorporating claim 9.  Claims 2-10 are rejected as dependent from claim 1.
As for claim 11, it is unclear how the driving transistor is to be excited to cause shift of the threshold voltage.  The issue can be resolved by appending, after “further shifted”, “wherein a data signal beyond the normal display range is used to drive the driving transistor.”  Claims 12 and 13 are rejected as dependent from claim 11.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-10 and 12-13 would become allowable as dependent from claims 1 and 11.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
exciting a threshold voltage of a driving transistor in each pixel driving circuit in the display substrate, so that the threshold voltage of the driving 5transistor with a shifted threshold voltage is further shifted, wherein a data signal beyond the normal display range is used to drive the driving transistor; 
inputting a detection signal to each pixel driving circuit in the display substrate, wherein the detection signal is a signal for enabling the pixel driving circuit to normally operate; and 
judging whether the display substrate is normal or not according to a 10voltage output by each pixel driving circuit, wherein the judging whether the display substrate is normal or not according to the voltage output by each pixel driving circuit comprises: comparing and judging whether voltages output by pixel driving circuits 20are consistent; and in response to that the voltages output by the pixel driving circuits are consistent, determining that the display substrate is normal; of claim 1 (fig. 2 and 6-9); and 
a timing controller configured to perform timing control on a gate driving circuit and a source driving circuit in the display substrate to excite a threshold voltage of a driving transistor in a pixel driving circuit in the display substrate through the gate driving circuit and the source driving circuit, so that the threshold voltage of the driving transistor having a shifted threshold voltage is 10further shifted, wherein a data signal beyond the normal display range is used to drive the driving transistor, and then perform timing control on the gate driving circuit and the source driving circuit in the display substrate to input a detection signal, which is a signal for normally operating the pixel driving circuit, to pixel driving circuits in the display substrate through the gate driving circuit and the source driving circuit; and 
15a processor configured to judge whether the display substrate is normal or not according to voltages output by the pixel driving circuits in response to the detection signal, and determine that the display substrate is normal in response to the voltages output by the pixel driving circuits being consistent, of claim 11 (fig. 13, 2 and 6-9).
Yuan et al. (US 2020/0394965), hereinafter as Yuan, teaches a detection method and a detection device for an array substrate driving circuit. In the detection method, in an all-on stage, a first supply voltage signal is input to a power terminal, a first data voltage signal is input to a data input terminal, a first sensing voltage signal is input to a sensing voltage terminal, a first gate-on signal is input to a first gate terminal, and a second gate-on signal is input to a second gate terminal. In a data voltage changing stage, the first data voltage signal is changed to a second data voltage signal. In a measurement stage, a voltage at a first electrode terminal of the light emitting device is measured, and the measured voltage is compared with a theoretical voltage to determine whether the array substrate driving circuit is normal.  However, Yuan does not teach nor suggest above test for display/array substrate as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628